         Case 3:19-cv-00706-KAD Document 44 Filed 10/22/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT
____________________________________
ERICA HAHN,                          :
                                     :            3:19-cv-00706-KAD
            Plaintiff                :
                                     :
v.                                   :            OCTOBER 22, 2019
                                     :
GARTNER, INC.,                       :
                                     :
            Defendant                :
                                     :




                        MOTION TO WITHDRAW APPEARANCE

       The undersigned counsel, pursuant to D. Conn. L. Civ. R. 7(e), herby moves to withdraw

her appearance in this case. Good cause exists for granting the instant motion. The Plaintiff Erica

Hahn has retained new counsel: Attorney Thomas W. Bucci, located at 855 Main St., Fifth Floor,

Bridgeport, CT 06604. The Plaintiff consents to the withdrawal of Attorney Saluck from further

representation.

       Wherefore, the undersigned respectfully requests that the Court grant the instant motion.



                                                            Respectfully Submitted,


                                                            By:/s/ Jill Saluck
                                                            Jill Saluck (ct30331)
                                                            Carey & Associates, P.C.
                                                            71 Old Post Road, Suite One
                                                            Southport, CT 06890
                                                            (203) 255-4150 tel
                                                            (203) 255-0380 fax
                                                            jsaluck@capclaw.com
      Case 3:19-cv-00706-KAD Document 44 Filed 10/22/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

THIS IS TO CERTIFY, that the foregoing was filed electronically via ECF on this the 22nd day
of October, 2019, and delivered via email and regular mail, postage prepaid to all those unable to
receive electronic filings via ECF.

Daniel A. Schwartz, Esq.
Shipman & Goodwin LLP
One Constitution Plaza
Hartford, CT 06103-1919
dschwartz@goodwin.com
Counsel for Defendant

                                                           /s/
                                                           Jill Saluck
